Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As to claims 1-8, an Alice type rejection was considered, but was not made. The claims at least provide a technical solution for a technical problem inherent in maps (lacking real time visual input and geo connection). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tseng US 8,890,896 B1.
As to claim 1, Tseng discloses a computer implemented method of enhancing a navigation map by supplementing the map with visual data of visual objects, comprising [Tseng: Fig. 2]: 
analyzing at least one image to identify at least one of a plurality of visual objects depicted in the at least one image [Tseng: C5L9-36]; and 
updating a map with a visual data record comprising at least one visual appearance attribute of the at least one identified visual object [Tseng: C8L24-46] and a known geographical positioning of the at least one identified visual object [Tseng: C5L37-55].  
As to claim 2, Tseng discloses wherein the at least one image is captured from a view that is a member of a group consisting of: a ground level view [Tseng: Fig. 1], an aerial view and a satellite view.  
As to claim 3, Tseng discloses wherein the at least one visual object is a road infrastructure object, the road infrastructure object is a member of a group comprising of: a pedestrian crossing marking, an intersection stop line marking, a pavement edge, a roundabout entry, a roundabout exit, a turning bay entry, a turning bay exit, a road perimeter line, a perimeter line of a road, a traffic sign, a light pole, a landmark [Tseng: C4L54-C5L8], a point of interest, and a distinguished reference point.  
As to claim 4, Tseng discloses wherein the at least one visual appearance attribute is a member of a group consisting of: an outline, a pattern, a shape, and a dimension [Tseng: C5L9-36].  
As to claim 5, Tseng discloses a system of enhancing a navigation map by supplementing the map with visual data of visual objects, comprising [Tseng: Fig. 1]: 
at least one processor adapted to execute a code comprising [Tseng: C9L66-C10L6]: 
code instructions for analyzing at least one image to identify at least one of a plurality of visual objects depicted in the at least one image [Tseng: C5L9-36]; and 
code instructions for updating a map with a visual data record comprising at least one visual appearance attribute of the at least one identified visual object [Tseng: C8L24-46] and a known geographical positioning of the at least one identified visual object [Tseng: C5L37-55].  
As to claim 6, claim 6 is similar to claim 2 and is similarly rejected. 
As to claim 7, claim 7 is similar to claim 3 and is similarly rejected. 
As to claim 8, claim 8 is similar to claim 4 and is similarly rejected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 JP 2020516853 A a method and system for determining the geographical location and orientation of a vehicle traveling on a road network is disclosed. The method includes obtaining, from one or more cameras associated with a vehicle traveling through a road network, a sequence of images (a series of images) that reflects the environment of the road network in which the vehicle is traveling. Each has an associated camera position where the image was recorded. At least some of the acquired images and associated camera positions are then used to generate a local map representation that represents the area of the road network in which the vehicle is traveling. The generated local map representation is compared with a section of the reference map, the reference map section covers the area of the road network on which the vehicle is traveling, and the geographical position and orientation of the vehicle within the road network is determined based on the comparison. To be done. Also disclosed are methods and systems for generating and/or updating an electronic map using data acquired by vehicles traveling on a road network represented by the map. [Selection diagram] Figure 1
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665